                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    G & G CLOSED CIRCUIT EVENTS, LLC,               Case No. 18-cv-05609-JST
                                                         Plaintiff,
                                   8
                                                                                        ORDER DISMISSING CASE WITH
                                                v.                                      PREJUDICE
                                   9

                                  10    LUZ MARIA RODRIGUEZ, et al.,                    Re: ECF No. 34
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Plaintiff’s request, see ECF No. 34, the Court hereby DISMISSES this case

                                  14   with prejudice.

                                  15          IT IS SO ORDERED.

                                  16   Dated: May 16, 2019
                                                                                     ______________________________________
                                  17
                                                                                                   JON S. TIGAR
                                  18                                                         United States District Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
